DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1).
              Regarding claim 1, Atala et al (see the entire document, in particular, paragraphs [0005], [0051], [0053], [0057], [0058], [0064] and [0150]) teaches a process of making polymer fibers by electro-spinning (see paragraph [0005] of Atala et al), including the steps of (a) providing a polymer material including a poly(methyl methacrylate) (see paragraph [0053] of Atala et al); (b) providing a solvent including a 2-propanol and water, wherein a concentration of the water in the solvent is 10-40 weight percent (see paragraph [0058] of Atala et al); (c) adding the polymer material into the solvent to form a mixed solution (see paragraph [0058] of Atala et al); (d) heating and stirring the mixed solution (see paragraphs [0051] and [0058] of Atala et al); and (e) electro-spinning the mixed solution to generate polymer fibers (see paragraphs [0051] and [0064] of Atala et al). Atala et al does not explicitly teach (1) a concentration of the polymer material in the mixed solution is 0.8 – 1.8 weight percent. Komura et al (see the entire document, in particular, paragraphs [0010], [0049], [0054] and [0057]) teaches a process of making polymer fibers by electro-spinning (see paragraph [0054] of Komura et al), wherein the concentration of the polymer material in the mixed solution is 0.8 – 1.8 weight percent (see paragraph [0057] of Komura et al; concentration is 1 – 30 weight percent), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a concentration of the polymer material in the 
             Regarding claim 2, see paragraph [0064] of Atala et al.
             Regarding claim 4, see paragraphs [0051] and [0058] of Atala et al.
             Regarding claims 5 and 6, see paragraph [0150] of Atala et al.
             Regarding claim 8, see paragraph [0051] of Atala et al.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1) as applied to claims 1, 2, 4-6 and 8 above, and further in view of Kobayashi et al (U.S. Patent Application Publication 2013/0253099 A1).
              Regarding claim 3, Atala et al (in combination with Komura et al) does not explicitly teach (1) that an average molecular weight of the poly(methyl methacrylate) is 200,000 – 8000,000. Kobayashi et al (see the entire document, in particular, paragraphs [0012], [0082], [0083] and [0086]) teaches a process of making polymer fibers by electro-spinning (see . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1) as applied to claims 1, 2, 4-6 and 8 above, and further in view of Amagasa et al (U.S. Patent Application Publication 2006/0060999 A1).
             Regarding claim 7, Atala et al (in combination with Komura et al) does not explicitly teach (1) an internal diameter of a needle head for electro-spinning the mixed solution is 0.26 – 1.0 mm. Amagasa et al (see the entire document, in particular, paragraphs [0011], [0062], [0063] and [0098]) teaches a process of making polymer fibers from poly(methyl methacrylate) by electro-spinning (see paragraph [0062] of Amagasa et al), including an internal diameter of a needle head for electro-spinning the mixed solution of 0.26 – 1.0 mm (see paragraph [0098] of Amagasa et al; internal diameter of 0.4 mm), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a needle head having an internal diameter of 0.26 – 1.0 mm in the process of Atala et al (in combination with Komura et al) in view of Amagasa et al in order to produce an amount of polymer fibers .
Claims 9, 10, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1).
             Regarding claim 9, Atala et al (see the entire document, in particular, paragraphs [0005], [0051], [0053], [0057], [0058], [0064] and [0150]) teaches a process of making polymer fibers by electro-spinning (see paragraph [0005] of Atala et al), including the steps of (a) providing a polymer material including a poly(methyl methacrylate), poly(vinyl acetate) (see paragraph [0053] of Atala et al); (b) providing a solvent including a 2-propanol and water, wherein a concentration of the water in the solvent is 10-40 weight percent (see paragraph [0058] of Atala et al); (c) adding the polymer material into the solvent to form a mixed solution (see paragraph [0058] of Atala et al); (d) heating and stirring the mixed solution (see paragraphs [0051] and [0058] of Atala et al); and (e) electro-spinning the mixed solution to generate polymer fibers (see paragraphs [0051] and [0064] of Atala et al). Atala et al does not explicitly teach (1) a polymer material including poly(methyl methacrylate) and poly(vinyl acetate), or (2) a concentration of the polymer material in the mixed solution is 0.8 – 15 weight percent. Komura et al (see the entire document, in particular, paragraphs [0010], [0049], [0054] and [0057]) teaches a process of making polymer fibers by electro-spinning (see paragraph [0054] of Komura et al), including a blend (or mixture) of poly(methyl methacrylate) and poly(vinyl acetate) (see paragraphs [0042] and [0049] of Komura et al), and wherein the concentration of the polymer material in the mixed solution is 0.8 – 15 weight percent (see paragraph [0057] of 
             Regarding claim 10, see paragraph [0064] of Atala et al.
             Regarding claim 12, see paragraphs [0051] and [0058] of Atala et al.
             Regarding claims 13 and 14, see paragraph [0150] of Atala et al.
             Regarding claim 16, see paragraph [0051] of Atala et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1) as applied to claims 9, 10, 12-14 and 16 above, and further in view of Kobayashi et al (U.S. Patent Application Publication 2013/0253099 A1) and Buyuktanir et al (U.S. Patent 8,257,639 B2).
Regarding claim 11, Atala et al (in combination with Komura et al) does not explicitly teach (1) that an average molecular weight of the poly(methyl methacrylate) is 200,000 – 8000,000; (2) the average molecular weight of the poly(vinyl acetate) is 40,000 – 300,000; or (3) the percentage of poly(vinyl acetate is 10 – 90%. Kobayashi et al (see the entire document, in particular, paragraphs [0012], [0082], [0083] and [0086]) teaches a process of making polymer fibers by electro-spinning (see paragraph [0012] of Kobayashi et al), wherein poly(methyl methacrylate (see paragraph [0082] of Kobayashi et al) has an average molecular weight of 200,000 – 800,000 (see paragraph [0083] of Kobayashi et al; average molecular weight of 50,000 – 1,000,000) and wherein poly(vinyl acetate) has an average molecular weight of 40,000 – 300,000 (see paragraph [0083] of Kobayashi et al; average molecular weight of 50,000 – 1,000,000), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide poly(methyl methacrylate) having an average molecular weight of 200,000 – 800,000 and poly(vinyl acetate) havingan average molecular weight of 40,000 – 300,000 in the process of Atala et al (in combination with Komura et al) in view of Kobayashi et al in order to manufacture uniform polymer fibers from poly(methyl methacrylate) (see paragraph [0012] of Kobayashi et al). Buyuktanir et al (see the entire document, in particular, col. 3, lines 2-3; col. 6 lines 3-15 and 23-33) teaches a process of making polymer fibers by electro-spinning (see col. 3, lines 2-3 of Buyuktanir et al) blends of poly(methyl methacrylate) and poly(vinyl acetate) (see col. 6, lines 3-15 of Buyuktanir et al), wherein the percentage of poly(vinyl acetate) in the polymer material is 10 – 90% (see col. 6, lines 23-33 of Buyuktanir et al), and it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a percentage of poly(vinyl .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al (U.S. Patent Application Publication 2010/0129450 A1) in combination with Komura et al (U.S. Patent Application Publication 2006/0286886 A1) as applied to claims 9, 10, 12-14 and 16 above, and further in view of Amagasa et al (U.S. Patent Application Publication 2006/0060999 A1).
             Regarding claim 15, Atala et al (in combination with Komura et al) does not explicitly teach (1) an internal diameter of a needle head for electro-spinning the mixed solution is 0.26 – 1.0 mm. Amagasa et al (see the entire document, in particular, paragraphs [0011], [0062], [0063] and [0098]) teaches a process of making polymer fibers from poly(methyl methacrylate) by electro-spinning (see paragraph [0062] of Amagasa et al), including an internal diameter of a needle head for electro-spinning the mixed solution of 0.26 – 1.0 mm (see paragraph [0098] of Amagasa et al; internal diameter of 0.4 mm), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a needle head having an internal diameter of 0.26 – 1.0 mm in the process of Atala et al (in combination with Komura et al) in view of Amagasa et al in order to produce an amount of polymer fibers uniformly evenly in a width direction with high productivity (see paragraph [0011] of Amagasa et al).
Conclusion
  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742